department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division number release date date org dear uil last date for filing a petition with the tax_court a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons has inurement and or private benefit of an sec_501’s assets in any form or amount is prohibited org not been operating exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 org also is not a charitable_organization within the meaning of sec_1_501_c_3_-1 you are not an organization which operates exclusively for one or more of the exempt purposes which would qualify it as an exempt_organization you operate substantially for its earnings inure to the benefit of members of the organization a non-exempt purpose for private benefit and you failed to meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose rather you were operated for the benefit of your members by providing insurance benefits similar to a mutual_benefit_association which is not a charitable activity contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter commerce street dallas tx processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations attachment form 886-a internal_revenue_service department of the treasury date te_ge division taxpayer_identification_number form_990 tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will send you a final modification or revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at oakland area office clay street suite 1540s oakland ca phone fax if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f schedule number or exhibit form b86-a rev date explanations of items name of taxpayer org tax identification_number num year period ended 20xx12 legend org name of organization abc org contract entity people fc custom traditions of people translator name of person city1 name of city num ein city2 name of city issue should the organization’s tax exempt status under sec_501 of the internal_revenue_code be revoked due to the lack of exempt activity under sec_501 c facts the org received tax exempt status from the department of the treasury on august 19aa under sec_501 of the internal_revenue_code the organization's copy of the determination_letter was the organization’s initial determination_letter based on information supplied and assuming your operations will be as stated in your application_for recognition of exemption we have determined you are exempt from federal_income_tax under sec_501 of the internal_revenue_code because you are a newly created organization we are not now making a final_determination of your foundation status under sec_509 of the code however we have determined that you can reasonably be expected to be a publicly_supported_organization described in sec_509 - b a vi accordingly you will be treated as a publicly_supported_organization and not as a private_foundation during an advance_ruling period the initial determination_letter included a clause that informed the organization that if your sources of support or your purpose character or method of operation change please let us know so we can consider the effect of the change on your exempt status and foundation status a copy of the organization’s administrative file was unavailable therefore reliance was made on the determination_letter that the organization passed the organizational_test as an exempt_organization under sec_501 of the irc and a public charity under sec_509 and sec_170 of the irc from a review of a copy of the org’s bylaws that were translated from chinese to english by translator on february 19gg it was determined that the organization was formed with the goal of being a non-profit assistance organization our association is a non-profit non-political and non-religious community benevolent organization its goal is to promote the principle of unity and assistance among ourselves to develop sincere and cordial hometown friendship among our kinfolks in the united_states also to help new immigrants to quickly adapt to the new environment and form 886-a catalog number 20810w page_1__ publish no irs gov department of the treasury-internal revenue service form 886-a explanations of items rev date name of taxpayer org tax identification_number num year period ended 20xx12 schedule number or exhibit lives her to encourage the preservation of fine chinese traditions and the long standing morality and customs of the people fc the stated purpose in the bylaws is charitable in nature and qualifies it from exempt status under sec_501 of the internal_revenue_code no unusual clauses were noted in the bylaws the bylaws describe policies and procedures consistent with those of other charitable organizations it was noted that the bylaws did not contain the powers and dissolution clauses which are necessary for c organizations but since the admin file was unavailable it could not be determined if they were present in the articles during the examination of the 20xx12 tax_year it was determined that the only activity of the organization was to act as a mutual_benefit_association this means that the organization charges its members a fee each time a member dies in order to make a death_benefit payment to the family of the deceased member the current process of determining the amount of the benefit and the amount charged to the current members is written out on the organization’s contract with the abc org the contract stipulates that members are not eligible for benefits until they've been a member of the organization over six months if they are between the ages of and twelve months if they are between the ages of and and twenty-four months if they are over the age of the contract only limits its membership by age restrictions the organization does not limit its membership to class of charitable recipients the contract also specifies that the association will collect dollar_figure from all members from both associations when the death certificate of the member is received the city1 association charges its members that have less than ten years with the organization dollar_figure per fatality from its local members but only dollar_figure for the death of a city2 member in addition the city association charges a administration fee before paying the benefit to the deceased member’s family of its own members not to the city2 association the expenses and administration of the two associations are handled separately example if the organization had a city member die when there were city2 members of whom members had tenure and city2 members still present the death_benefit calculation would be as follows x dollar_figure x dollar_figure less admin dollar_figure x dollar_figure benefit paid big_number _ big_number example if the organization had a city2 member die when there were city2 members of whom members had tenure and city2 members still present the death_benefit calculation would be as follows form 886-a catalog number 20810w page_2 _ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number num year period ended 20xx12 x dollar_figure x dollar_figure benefit paid big_number _big_number big_number law internal_revenue_code sec_501 defines organizations exempt under this code section as corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 states that in general ii an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests iii since each of the purposes specified in subdivision i of this subparagraph is an exempt_purpose in itself an organization may be exempt if it is organized and operated exclusively for any one or more of such purposes if in fact an organization is organized and operated exclusively for an exempt_purpose or purposes exemption will be granted to such an organization regardless of the purpose or purposes specified in its application_for exemption for example if an organization claims exemption on the ground that it is educational exemption will not be denied if in fact it is charitable united_states tax_court 102_tc_745 filed date explains that organizations that provide commercial_type_insurance activities are not exempt under sec_501 of the internal_revenue_code sec_501 as currently written was added to the code by sec_1012 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 the house ways_and_means_committee report strongly indicates that congress intended a broad definition of the term commercial-type_insurance when it added the current version of sec_501 see h rept pincite 1986_3_cb_1 pertinent portions of the house report read as follows form 886-a catalog number 20810w page_3__ publish no irs gov department of the treasury-internal revenue service 886-a form rev date name of taxpayer org tax identification_number num year period ended 20xx12 explanations of items schedule number or exhibit taxation of tax-exempt organizations engaged in insurance activities sec_1012 of the bill and sec_501 of the code present law - the providing of insurance benefits by an organization otherwise described in sec_501 generally is considered a commercial activity that does not meet the requirements for tax-exempt status exempt_organizations pool funds for the purpose accumulating and holding funds to be used to satisfy malpractice claims against the organizations the organization holding the polled funds is not entitled to tax exemption because the activity ie the provision of insurance is inherently commercial in nature for example if two or more unrelated tax- reasons for change - the committee is concerned that exempt charitable and social welfare organizations that engage in insurance activities are engaged in an activity whose nature and scope is so inherently commercial that tax exempt status is inappropriate the committee believes that the tax-exempt status of organizations engaged in insurance activities provides an unfair competitive advantage to these organizations the committee further believes that the provision of insurance to the general_public at a price sufficient to cover the costs of insurance generally constitutes an activity that is commercial explanation of provision under the bill an organization described in sec_501 c and of the code is exempt from tax only if no substantial part of its activities consists of providing commercial-type_insurance for this purpose no substantial part has the meaning given to it under present law applicable to such organizations government's position the government contends that the organization does not qualify for exemption since the operation of its mutual_benefit_association is not a charitable activity described under sec_501 of the irc as noted above an organization that operates for the benefit of private interests such as designated individuals by definition does not operate exclusively for exempt purposes in a member benefit fund supported by the members themselves where benefits are awarded in the event of death illness or disability without regard to financial distress the organization is a sort of mutual_benefit_association not a charity this form of self-help serves the interests of the members which is not a public purpose a charitable_organization must be set up for the benefit of an indefinite class of individuals not for specific persons a corporation organized and operated for the benefit of specific individuals is not charitable thus an organization to benefit the members of the org is not a charitable_organization even though the facts may show that some members are impoverished taxpayer's position the organization did not have a stated position as of the time of the draft report form 886-a catalog number 20810w page_4 _ publish no irs gov department of the treasury-internal revenue service form 886-a explanations of items rev date name of taxpayer org tax identification_number num year period ended 20xx12 schedule number or exhibit conclusion based on the foregoing reasons the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked as of january 20xx please note that this is not a final report this draft report is subject_to review and modification by our review staff you will receive the final report from review form 886-a catalog number 20810w page_5 publish no irs gov department of the treasury-internal revenue service
